Citation Nr: 1513734	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-04 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as presumptively due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1970 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a September 2013 videoconference hearing before the undersigned.  A transcript of the proceeding is of record.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of Parkinson's disease.

2.  The probative evidence of record is at least in equipoise as to whether the Veteran's duties while stationed at the Royal Thai Air Force Base at Ubon regularly required him to work near the base perimeter, where herbicide was sprayed.


CONCLUSION OF LAW

Parkinson's disease is presumed to have been incurred due to herbicide exposure during the Veteran's service in Thailand.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for Parkinson's disease based on his alleged exposures to herbicide while serving on the Royal Thai Air Force Base at Ubon (RTAFB Ubon) during the Vietnam War.  The record documents a current diagnosis of Parkinson's disease.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam and at other locations during the Vietnam era (including Thailand) will be considered to have been incurred in service, if the evidence demonstrates that the Veteran was exposed to herbicides during service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a compensable degree within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Importantly, Parkinson's disease is associated with herbicide exposure for purposes of the presumption.  38 C.F.R. § 3.309(e).  

VA procedures for verifying exposure to herbicide in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).  VA has determined that herbicides were used on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security.  Special consideration of herbicide exposure on a facts-found or direct basis is to be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  

The Veteran's military personnel record documents that he was stationed at RTAFB Ubon between November 1972 and November 1973.  His official Air Force job duties included various intelligence assignments, and "other duties as required."  

In a July 2011 statement, and at his September 2013 Board hearing, the Veteran described his regular duties as including the destruction of classified materials during Operation Linebacker II, a 1972 joint Air Force and Navy aerial bombing campaign.  Such duties required him to transport burn bags of shredded documentation to the perimeter of RTAFB Ubon every few days, where burn barrels were located.  His work necessitated that he operate the steel drum burn barrels until all materials were burned.  

Per a September 2011 "formal finding of a lack of information required to corroborate a claim for service connection for Parkinson's disease due to exposure to Agent Orange," VA acknowledged that his description of his assignment assisting in disposal of classified materials "may be consistent with his [military occupational specialty]," but that there was no way to verify his allegations that the disposal occurred near the perimeter of the base.  

Two service members have submitted statements corroborating his claims of work near the base perimeter.  Retired Air Force Special Intelligence Officer S.B. asserted in March 2012 that he had known the Veteran from their work together in Intelligence Technical School in 1971.  S.B. and the Veteran both served at RTAFBs in Thailand, with S.B. primarily at the base at Utapao.  During the 1972-1973 period, they worked similar duties at their respective bases.  S.B. stated that he visited RTAFB Ubon on official duty, where he spent time with the Veteran.  He witnessed the burn cages at Ubon, which were located on the base perimeter.

In a March 2013 statement, retired Air Force Lieutenant Colonel S.H. indicated that she was stationed at RTAFB Ubon with the Veteran.  S.H. further indicated that the enlisted personnel were required to take classified material to the burn facility that was located on the perimeter of the base.  She stated that while she "c[ould not] tell you when [the Veteran] performed these duties, [she did] know that it was likely that he did, as [they] had very few enlisted personnel assigned to the Intelligence Division at any one time."  

The Board finds the statements of the Veteran, S.B., and S.H. to be credible.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  All three individuals described similar practices, practices that were, as VA has acknowledged, consistent with the Veteran's documented duties.  Further, the statements of S.B. and S.H. both described what they knew, and plainly did not attempt to improperly bolster the Veteran's claim, or describe things with certainty of which they were not sure.  As such, and with no evidence to weigh against those statements, the Board finds that the credible evidence of record supports a finding that the Veteran's duties regularly required him to work on the perimeter of RTAFB Ubon.  

As VA has conceded that herbicides were used around the perimeter of RTAFB Ubon, the Veteran's herbicide exposure thus must be conceded on a facts-found basis.  As he has a current diagnosis of Parkinson's disease, and there is no evidence to rebut the presumptive relationship of the Parkinson's disease to his herbicide exposure, 38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d), service connection is warranted on a presumptive basis.  38 C.F.R. § 3.309(e).  


ORDER

Entitlement to service connection for Parkinson's disease is granted.



____________________________________________
E. Woodward Deutsch
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


